Title: From George Washington to Benjamin Lincoln, 15 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters 15th May 1782
                        
                        I have to reply to your several favors of the 6th & 7th Instant.
                        I have taken measures to obtain the sentiments of the Officers respecting their Actions so soon as I am
                            favor’d with them they shall be communicated to you.
                        When a furlough was granted to Major Wooster for three Months it was determined that he should join his
                            Regiment at the experation of that time or should resign—he may therefore be considerd as no longer in Service. Major Reed
                            is not in that predicament—the Resolves of Congress point out the mode of procedure against Officers who neglect to join
                            their Corps.
                        I have orderd the Rhode Island Regiments to Join this Army immediately except such a party as it may be
                            necessary to leave for the purpose of escorting to the Jersey line the British Officer on whom I am unhappy to say I fear
                            we shall be obliged to retaliate.

                    